DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 6/30/021.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Krishna Kalidindi (Reg #41,461) on 7/29/2021.
	Please amend claims 14-16 as follows:
	--14.   The system of claim 11 wherein the processor configured to combine the existing data further comprises combine the initial data maintained by the second slice service with the new and subsequent incoming data maintained at the first and second standby slice services in a chronological order to form the complete second copy of the received data.

	15.   The system of claim [[1]] 11 wherein the standby slice service comprises an alternative slice service that is initialized to temporarily maintain data redundancy in the cluster.

	16.    The system of claim [[1]] 11 wherein the standby slice service is assigned a priori and is available in the cluster until needed. --

STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:


Claim 1 (and similarly for claims 11 and 17),
" in response to an unavailability of the second slice service, redirecting new incoming data of a second write request received at the first slice service to a first standby slice service of a first standby node in the cluster without replicating the data copied to the second slice service prior to the unavailability; in response to the unavailability of the first standby slice service, redirecting subsequent incoming data of a subsequent write request received at the first slice service to a second standby slice service of a second standby node in the cluster; and combining the initial data at the second slice service with the new and subsequent incoming data at the first and second standby slice services to form a complete second copy of the received data.";

	As argued by applicant on pages 8-9 of the submitted remarks, the cited prior art teaches replicating data copied to the second slice service prior to the unavailability.  The claim further requires, “in response to the unavailability of the first standby slice service, redirecting subsequent incoming data of a subsequent write request received at the first slice service to a second standby slice service of a second standby node in the cluster; and combining the initial data at the second slice service with the new and subsequent incoming data at the first and second standby slice services to form a complete second copy of the received data” which, when combined with the limitation of “without replicating the data copied to the second slice service prior to the unavailability” renders the claim patentable over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-20 are considered patentably distinguishable over the prior art of record.        
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135